Exhibit 10.4

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of December 22, 2005 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among JUPITERMEDIA
CORPORATION (the “Borrower”), the SUBSIDIARIES party hereto (collectively,
together with the Borrower, the “Pledgors”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.

 

(1) Reference is made to (a) the Credit Agreement, dated as of December 22, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, LaSalle Bank National Association,
as syndication agent, KeyBank National Association, as documentation agent, and
the Administrative Agent and (b) the Guarantee Agreement, dated as of
December 22, 2005, delivered by the Pledgors in favor of the Administrative
Agent for the benefit of the Secured Parties. The term “Secured Parties” shall
mean (i) the Lenders, (ii) the Administrative Agent, (iii) the beneficiaries of
each indemnification obligation undertaken by any Pledgor under any Loan
Document, (iv) each counterparty to a Swap Agreement entered into with a Pledgor
if such counterparty was a Lender (or an affiliate of a Lender) at the time the
Swap Agreement was entered into and (v) the successors and assigns of each of
the foregoing. Capitalized terms used herein and not otherwise defined herein
shall have meanings assigned to such terms in the Credit Agreement.

 

(2) The Lenders have agreed to make Loans to the Borrower pursuant to, and upon
the terms and subject to the conditions specified in, the Credit Agreement. Each
Domestic Subsidiary that is a Material Subsidiary has agreed to guarantee, among
other things, all of the obligations of the Loan Parties under the Loan
Documents.

 

(3) The obligations of the Lenders to make Loans are conditioned upon, among
other things, the execution and delivery by the Pledgors of an agreement in the
form hereof to secure (a) the due and punctual payment of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including reimbursement obligations in respect of letters of
credit, fees (including fees and disbursements of counsel), costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents, (c) all claims by any Secured Party under any Guarantee by any Loan
Party (whether or not any of such claims are made after the commencement of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (d) the due and punctual
payment and performance of all monetary obligations of each Loan Party under
each Swap Agreement entered into with any counterparty



--------------------------------------------------------------------------------

that was a Lender (or an Affiliate of a Lender) at the time such Swap Agreement
was entered into (all of the obligations described in the preceding clauses
(a) through (d) being referred to herein collectively as the “Obligations”).

 

NOW THEREFORE, in consideration of these premises and in order to induce the
Lenders to make Loans to the Borrower under the Credit Agreement, the Pledgors
and the Administrative Agent, for its benefit and for the ratable benefit of the
Secured Parties, hereby agree as follows:

 

SECTION 1. Pledge. (a) As security for the payment and performance, as the case
may be, in full of the Obligations, each Pledgor hereby grants, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, its successors
and assigns, and hereby grants to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a continuing security
interest in, all of such Pledgor’s right, title and interest now owned or at any
time hereafter acquired by such Pledgor or in which such Pledgor now has or at
any time in the future may acquire any right, title or interest in, to or under:
(i) Equity Interests (as defined below) now or in the future held by or issued
to such Pledgor in corporations, partnerships, limited liability companies,
trusts and other Persons in each case whether now existing or hereafter
organized, together with its interest in the property of each such Person, its
interest in the capital of each such Person, its right to receive distributions
from each such Person, whether in cash or other property, and whether during the
continuance of or on account of the liquidation of any such Person, and all of
its rights under each certificate or articles of incorporation, bylaws,
partnership agreement, limited liability company agreement, operating agreement,
declaration of trust or any other organizational document or similar agreement
of each such Person and the certificates, if any, representing all such Equity
Interests (the “Pledged Equity Securities”); provided that the Pledged Equity
Securities shall not include more than 65% of the issued and outstanding voting
Equity Interests of any Foreign Subsidiary; (ii) all debt securities now or in
the future held by or issued to such Pledgor and the promissory notes and any
other instruments evidencing such debt securities (the “Pledged Debt Securities”
and, together with the Pledged Equity Securities, the “Pledged Securities”);
(iii) all other property that may be delivered to and held by the Administrative
Agent pursuant to the terms hereof; (iv) subject to Section 5, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed, in respect of, in
exchange for or upon the conversion of the Pledged Securities; (v) subject to
Section 5, all rights and privileges of each Pledgor with respect to the Pledged
Securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above (including, without limitation, all collateral granted to such
Pledgor or for the benefit of such Pledgor as security for the Pledged Debt
Securities); and (vi) all proceeds of any of the foregoing (the items referred
to in clauses (i) through (vi) above being collectively referred to as the
“Collateral”). “Equity Interests” means any and all shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any and all warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing.

 

(b) Upon delivery to the Administrative Agent, (i) any certificates evidencing
Pledged Securities shall be accompanied by transfer powers, duly executed in
blank or other

 

2



--------------------------------------------------------------------------------

instruments of transfer satisfactory to the Administrative Agent and by such
other instruments and documents as the Administrative Agent may reasonably
request and (ii) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Administrative Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities then being pledged hereunder, which
schedule shall be attached hereto as a supplement to Schedule I and made a part
hereof. Each schedule so delivered shall supplement any prior schedules so
delivered.

 

(c) The security interest granted hereunder is granted as security only and
shall not subject the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Pledgor with respect
to or arising out of the Collateral. In no event shall the Administrative Agent
or any other Secured Party be deemed a general partner or trustee or become
liable as a general partner or trustee as a result of the grant of the security
interest in any interest in a partnership or trust.

 

SECTION 2. Delivery of the Collateral. Each Pledgor agrees promptly to deliver
or cause to be delivered to the Administrative Agent any and all certificated
Pledged Securities and any and all certificates or other instruments or
documents representing the Collateral (other than certificates of Subsidiaries
that are not Material Subsidiaries). Each Pledgor will cause any Indebtedness
owed to the Pledgor in excess of $50,000 to be evidenced by a duly executed
promissory note that is pledged and delivered to the Administrative Agent
pursuant to the terms hereof.

 

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Administrative Agent that:

 

(a) on the date hereof, the Pledged Equity Securities held by such Pledgor
represent that percentage as set forth on Schedule I of the issued and
outstanding Equity Interests of the issuer with respect thereto;

 

(b) on the date hereof, Schedule I completely and accurately lists all of the
Pledged Securities held by such Pledgor and such Pledgor (i) is and will at all
times continue to be the direct owner, beneficially and of record, of the
Pledged Securities indicated on Schedule I except as otherwise permitted by the
Credit Agreement, (ii) holds the same free and clear of all Liens, except for
the security interest granted hereunder and under the Security Agreement and
Liens permitted by Section 7.02 of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in, or other Lien on, the Collateral, other than pursuant
hereto and the Security Agreement and (iv) will cause any and all Pledged
Securities, whether for value paid by such Pledgor or otherwise, to be forthwith
deposited with the Administrative Agent in accordance with Section 2 hereof and
pledged or assigned hereunder;

 

(c) such Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement and the Security Agreement and Liens permitted by Section 7.02 of
the Credit Agreement), however arising, of all Persons whomsoever;

 

3



--------------------------------------------------------------------------------

(d) no consent of any other Person (including stockholders, trustees, partners,
members or creditors of such Pledgor) and no consent or approval of any
Governmental Authority or any securities exchange was or is necessary to the
validity of the pledge effected hereby;

 

(e) the Administrative Agent has a valid and perfected first Lien upon and
security interest in such Pledged Securities as security for the payment and
performance of the Obligations;

 

(f) the pledge effected hereby is effective to vest in the Administrative Agent,
on behalf of the Secured Parties, the rights of the Administrative Agent in the
Collateral as set forth herein and there are no restrictions upon the transfer
(other than pursuant to state and federal securities laws) of, or the right to
vote in respect of, any of the Collateral and that such Pledgor has the right to
vote, pledge and grant a security interest in or otherwise transfer such
Collateral free of any Lien;

 

(g) except in accordance with the prudent conduct of its business prior to the
continuance of an Event of Default, such Pledgor will not permit any of the
notes, instruments or other agreements evidencing the Pledged Debt Securities to
be amended, modified or changed in any way, nor will such Pledgor accept any
waiver, indulgence, modification or other departure by any obligor under such
Pledged Debt Securities from any provision of the Collateral, without first
obtaining written consent of the Administrative Agent;

 

(h) all information set forth herein relating to the Pledged Securities is
accurate and complete in all material respects as of the date hereof; and

 

(i) the pledge of the Pledged Securities pursuant to this Agreement does not
violate Regulation T, U or X of the Board or any successor thereto as of the
date hereof.

 

SECTION 4. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgors, endorsed or assigned in blank or in favor of the Administrative Agent.
Upon the continuance of an Event of Default, each Pledgor will promptly give to
the Administrative Agent copies of any notices or other communications received
by it with respect to Pledged Securities registered in the name of such Pledgor.
The Administrative Agent shall at all times have the right to exchange any
uncertificated Pledged Securities for certificated Pledged Securities and to
exchange any certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not in violation of the Credit Agreement.

 

(ii) The Administrative Agent shall execute and deliver to each Pledgor, or
cause to be executed and delivered to each Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the dividends, distributions and payments it is entitled to receive
pursuant to subparagraph (iii) below.

 

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions and payments paid in cash
on the Pledged Securities to the extent and only to the extent that such cash
dividends, interest, principal and other distributions and payments are not in
violation of the Credit Agreement. All dividends, interest, principal and other
distributions and payments made on or in respect of the Pledged Securities other
than in cash (or that are paid in cash but are in violation of the Credit
Agreement), whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Securities of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Administrative Agent and shall be forthwith delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement).

 

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest, principal or other distributions
or payments that such Pledgor is authorized to receive pursuant to paragraph
(a)(iii) above shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions or payments. All dividends, interest, principal or other
distributions or payments received by the Pledgor contrary to the provisions of
this Section 5 shall be held in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 7.

 

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to

 

5



--------------------------------------------------------------------------------

exercise pursuant to paragraph (a)(i) of this Section 5, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section 5, shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers. After all Events of Default have been
cured or waived, such Pledgor will have the right to exercise the voting and
consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

 

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may sell or otherwise dispose
of all or any part of the Collateral, at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Administrative Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by law, each Pledgor hereby waives all
rights of redemption, stay, valuation and appraisal which such Pledgor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

The Administrative Agent shall give a Pledgor 10 days’ written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-612 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and state in the notice of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid in full by
the purchaser or purchasers thereof, but the Administrative Agent shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent

 

6



--------------------------------------------------------------------------------

permitted by applicable law, private) sale made pursuant to this Section 6, any
Secured Party may bid for or purchase, free from any right of redemption, stay,
valuation or appraisal on the part of any Pledgor (all said rights being also
hereby waived and released), the Collateral or any part thereof offered for sale
and may make payment on account thereof by using any claim then due and payable
to such Secured Party from such Pledgor as a credit against the purchase price,
and such Secured Party may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to any Pledgor
therefor. For purposes hereof, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement; and no such
Pledgor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section 6
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions.

 

SECTION 7. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor and any other costs or expenses
incurred by the Administrative Agent in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of

 

7



--------------------------------------------------------------------------------

the Collateral so sold and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

 

SECTION 8. Reimbursement of Administrative Agent. (a) Each Pledgor jointly and
severally agrees to pay upon demand to the Administrative Agent the amount of
any and all reasonable expenses, including the reasonable fees, other charges
and disbursements of its counsel and of any experts or agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise,
enforcement or protection of any of the rights of the Administrative Agent
hereunder or (iv) the failure by any Pledgor to perform or observe any of the
provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of the execution, delivery or performance of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the transactions contemplated by
this Agreement or any other Loan Document or any claim, litigation,
investigation or proceeding relating to any of the foregoing or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
from a breach of this Agreement by such Indemnitee.

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 8 shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent or any other Secured Party. All amounts due under this
Section 8 shall be payable on written demand therefor and shall bear interest at
the rate specified in Section 2.13 of the Credit Agreement.

 

SECTION 9. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Administrative Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest, upon the occurrence and during the continuance of
an Event of Default, with full power of substitution

 

8



--------------------------------------------------------------------------------

either in the Administrative Agent’s name or in the name of such Pledgor, to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, to endorse
checks, drafts, orders and other instruments for the payment of money payable to
the Pledgor representing any interest or dividend or other distribution payable
in respect of the Collateral or any part thereof or on account thereof and to
give full discharge for the same, to settle, compromise, prosecute or defend any
action, claim or proceeding with respect thereto, and to sell, assign, endorse,
pledge, transfer and to make any agreement respecting, or otherwise deal with,
the same; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

 

SECTION 10. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provisions of this Agreement or any other Loan Document or
consent to any departure by any Pledgor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Pledgor in any case
shall entitle such Pledgor to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

 

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged

 

9



--------------------------------------------------------------------------------

Securities, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Securities could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Securities under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect. Each Pledgor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Securities, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Securities for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Securities or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale. Each Pledgor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Securities at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

 

SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default hereunder, if for any reason the
Administrative Agent desires to sell any of the Pledged Securities at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its best efforts to take or to cause the issuer of
such Pledged Securities to take such action and prepare, distribute and/or file
such documents, as are required or advisable in the reasonable opinion of
counsel for the Administrative Agent to permit the public sale of such Pledged
Securities. Each Pledgor further agrees to indemnify, defend and hold harmless
the Administrative Agent, each other Secured Party, any underwriter and their
respective officers, directors, affiliates and controlling Persons from and
against all loss, liability, expenses, costs of counsel (including, without
limitation, reasonable fees and expenses to the Administrative Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Securities by the Administrative
Agent or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its best efforts to
qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the

 

10



--------------------------------------------------------------------------------

Pledged Securities under the blue sky or other securities laws of such states as
may be requested by the Administrative Agent and keep effective, or cause to be
kept effective, all such qualifications, filings or registrations. Each Pledgor
will bear all costs and expenses of carrying out its obligations under this
Section 12.

 

SECTION 13. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of the Pledgors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or in respect of this
Agreement (other than a termination as provided for in Section 14(a) and 14(b)
hereof).

 

SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereunder shall terminate when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend, at
which time the Administrative Agent shall execute and deliver to the Pledgors,
at the Pledgors’ expense, all Uniform Commercial Code termination statements and
similar documents which the Pledgors shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 14 shall be without recourse to or warranty by the
Administrative Agent.

 

(b) Upon any sale or transfer by any Pledgor of any Collateral that is permitted
under the Credit Agreement to any Person that is not a Pledgor, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.02(b) of the Credit
Agreement, the security interest in such Collateral shall be automatically
released

 

SECTION 15. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it at its address or telecopy number set forth
on the signature pages hereof.

 

SECTION 16. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Administrative Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights and
remedies hereunder.

 

11



--------------------------------------------------------------------------------

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Pledgor and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of such Pledgor, the Administrative
Agent and the other Secured Parties, and their respective successors and
assigns, except that no Pledgor shall have the right to assign its rights
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly permitted by this Agreement and
the other Loan Documents. This Agreement shall be construed as a separate
agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.

 

SECTION 18. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the making by the
Lenders of the Loans, regardless of any investigation made by the Secured
Parties or on their behalf.

 

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).

 

SECTION 19. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 17. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
Article and Section headings used herein are for the purpose of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 22. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor or its properties in the courts of
any jurisdiction.

 

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 23. WAIVER OF JURY TRIAL; APPOINTMENT OF RECEIVER. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 23.

 

SECTION 24. Execution of Financing Statements. Pursuant to Section 9-509 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions, each Pledgor authorizes the Administrative Agent to file
financing statements or amendments thereto with respect to the Collateral owned
by it without the signature of such Pledgor in such form and in such filing
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 25. Additional Pledgors. Upon execution and delivery by the
Administrative Agent and a Subsidiary of any instrument satisfactory to the
Administrative Agent, such Subsidiary shall become a Pledgor hereunder with the
same force and effect as of if originally named as a Pledgor herein. The
execution and delivery of any such instrument shall not require the consent of
any Pledgor hereunder. The rights and obligation of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new Pledgor
as party to this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

JUPITERMEDIA CORPORATION

By:

 

/s/ Christopher J. Baudouin

--------------------------------------------------------------------------------

Name:

 

Christopher J. Baudouin

Title:

 

Executive Vice President & CFO

JUPITERIMAGES CORPORATION

By:

 

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:

 

Christopher S. Cardell

Title:

 

President

CREATAS, L.L.C.

By:

 

JUPITERIMAGES CORPORATION,

   

as Managing Member

By:

 

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:

 

Christopher S. Cardell

Title:

 

President

DYNAMIC GRAPHICS, INC.

By:

 

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:

 

Christopher S. Cardell

Title:

 

President

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

PICTUREQUEST LLC

By:

 

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:

 

Christopher S. Cardell

Title:

 

President

PICTUREARTS CORPORATION

By:

 

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:

 

Christopher S. Cardell

Title:

 

President

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

/s/ David F. Gibbs

--------------------------------------------------------------------------------

Name:

 

David F. Gibbs

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]